Citation Nr: 0708254	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
November 6, 1986, for the award of a total schedular 
evaluation for active rheumatoid arthritis, previously 
characterized as the residuals of chronic rheumatoid 
arthritis with a history of ankylosing spondylitis 
(rheumatoid arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In January 2004, the RO received the veteran's timely notice 
of disagreement (NOD) as to the RO's determination.  In a 
letter dated May 10, 2004, the RO, advised the veteran of his 
right to choose to have a Decision Review Officer (DRO) 
assigned to his case, and said that he had to notify the RO 
within 60 days as to whether he wanted a DRO review or his 
appeal would be reviewed under the traditional process.  On 
July 27, 2004, the RO issued a statement of the case (SOC) as 
to the veteran's claim and, on July 28, 2004, the RO received 
his request for a DRO review.  A substantive appeal was 
received from the veteran in August 2004.  In a September 
2004 letter, the RO advised the veteran that his request for 
a DRO review was received more than 60 days after the May 10, 
2004 notice and he was, thus, ineligible for the DRO review, 
citing to 38 C.F.R. § 3.2600 (2006).  In September 2004, the 
veteran filed a NOD as to the matter of the timeliness of the 
receipt of his DRO request and subsequently perfected his 
appeal as to this matter that was certified for appellate 
consideration.

However, the Board notes that the matter of the timeliness of 
the veteran's request for a DRO review prior to issuance of 
the SOC is rendered moot, given that his claim is now before 
the Board for appellate consideration that includes a de novo 
review of the pertinent evidence of record.  A DRO review 
would result in no different outcome, so the matter can be 
decided without prejudice to the appellant.  Accordingly, the 
Board will confine its consideration to the issues as set 
forth on the decision title page. 

Further, the Board notes that in a February 2006 written 
statement, the veteran raised a claim for service connection 
for sacralization of the 5th lumbar vertebra.  This matter is 
referred to the RO for appropriate development and 
adjudication.

Finally, the Board notes that it appears that the veteran 
recently perfected an appeal as to the matter of his claim 
for service connection for degenerative disc disease of the 
cervical spine.  However, neither his substantive appeal nor 
the RO's SOC have been associated with the claims files, and 
the issue has not been certified for appellate consideration.  
Thus, the Board is unable to consider the matter at this 
time.


FINDINGS OF FACT

1.	An October 1994 Board decision denied the veteran's 
claim for an effective date earlier than November 6, 
1986 for the award of a total schedular rating for 
active rheumatoid arthritis.  It was held that there was 
no evidence that the criteria for a 100 percent rating 
were met prior to this date of a reopened claim.  It was 
noted that at the time of the July 1985 VA examination, 
appellant was working.  The veteran was notified of the 
Board's action and did not appeal the decision to the 
United Sates Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") and it became 
final.

2.	The evidence added to the record since the Board's 
October 1994 decision that declined to find an effective 
date earlier than November 6, 1986 for the award of a 
total schedular rating for the veteran's active 
rheumatoid arthritis is cumulative and redundant and 
does not raise a reasonable possibility of 
substantiating the claim for the award of an effective 
date earlier than November 6, 1986 for the grant of a 
total schedular evaluation for active rheumatoid 
arthritis.


CONCLUSION OF LAW

The Board's October 1994 decision that denied entitlement to 
an effective date earlier than November 6, 1986 for the award 
of a total schedular evaluation for active rheumatoid 
arthritis is final, and new and material evidence has not 
been received to reopen the claim for an effective date 
earlier than November 6, 1986 for the award of a total 
schedular evaluation for active rheumatoid arthritis.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the veteran's 
claim for an earlier effective date for the award of a total 
schedular rating for active rheumatoid arthritis is being 
denied, no effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a May 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating him claim under the VCAA 
and the effect of this duty upon him claim.  In addition, the 
appellant was advised, by virtue of a detailed July 2004 SOC 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
See also Kent v. Nicholson, 20 Vet. App. 1 (2006) (To the 
effect that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  VA must notify 
the claimant of what evidence would be necessary to 
substantiate that element or element required to establish 
service connection that were found insufficient in the 
previous denial.)  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omission.  
Moreover, as the veteran is currently incarcerated, he is 
precluded from benefiting from any favorable decision, and he 
has, thus, not been prejudiced by any previous VCAA omission.  
See 38 U.S.C.A. § 5313 (West 2002); see also 38 C.F.R. 
§ 3.665 (2006) (A veteran who is incarcerated in a Federal, 
State or local penal institution in excess of 60 days for 
conviction of a felony will not be paid compensation in 
excess of the amount payable for a 10 percent disability 
rating).  Thus, he could not receive more than he is 
currently being paid.

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	New and Material Evidence

The Board, in an October 1994 determination, denied the 
veteran's claim for an effective date earlier than November 
6, 1986 for the award of a 100 percent evaluation for active 
rheumatoid arthritis.  The Board found at that time that a 
September 1986 Board decision denied a rating in excess of 30 
percent for rheumatoid arthritis, that the veteran next 
submitted a request to reopen his claim for an increased 
rating on November 6, 1986, and that it was not factually 
ascertainable that the veteran's active rheumatoid arthritis 
was totally disabling as an active process or based on 
chronic residuals prior to November 6, 1986.  It was noted in 
that decision that the appellant was working as of the date 
of a July 1985 VA examination.  The veteran, after notice, 
did not appeal Board's decision, and it became final.

The evidence of record at the time of the Board's decision 
that denied entitlement to an effective date earlier than 
November 6, 1986 for the award of a 100 percent evaluation 
for active rheumatoid arthritis included a September 1986 
Board decision that denied the veteran's claim for an 
evaluation in excess of 30 percent for the residuals of 
chronic rheumatoid arthritis with a history of anklylosing 
spondylitis.

The Board also considered VA treatment records, dated from 
1983 to 1990 and added to the files after the September 1986 
decision, that showed that in early 1986 the veteran 
complained of left upper extremity symptomatology.  The 
weakness and neurological impairment of the left upper 
extremity was medically attributed to a history of a recent 
fall, rather than his service-connected rheumatoid arthritis.  
The Board noted that the objective evidence showed that the 
veteran's disability was not totally incapacitating until 
examinations in late 1991 or early 1992.  

The October 1994 Board decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7104.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the October 1994 Board decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in January 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

As noted, an application to reopen the veteran's current 
claim was received by the RO in January 2003.  The additional 
evidence that has been presented since the previous decision 
includes private medical records dated in 1995 and the 
veteran's written statements in support of his claim.  
However, many of the additional items of evidence are 
unrelated to the current claim raised by the veteran, and 
appear to have been submitted in conjunction with his earlier 
appellate claims, i.e., entitlement to reimbursement of 
unauthorized medical expenses (see December 1997 and January 
1999 Board remands), and the propriety of the reduction of 
the veteran's disability compensation due to incarceration 
(denied by the Board in a January 2005 decision).  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to an effective date 
earlier than November 6, 1986 for the award of a 100 percent 
rating for the veteran's service-connected rheumatoid 
arthritis essentially fails to address the inadequacies of 
the appellant's claim at the time of the prior denial in 
October 1994.  In this respect, the additional evidence 
submitted does not suggest that it was factually 
ascertainable that the veteran's rheumatoid arthritis was 
totally disabling prior to November 6, 1986, and the 
additional medical records and statements do not support the 
appellant's contentions that he pursued his claim from 1979 
to 1992 thus warranting the assignment of an earlier 
effective date for the 100 percent rating or chronic 
rheumatoid arthritis.

Here, as was the case at time of the Board's 1994 decision, 
the medical evidence fails to demonstrate that it was 
factually ascertainable that the veteran's rheumatoid 
arthritis was totally disabling prior to November 6, 1986.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West 142 F.3rd 1434 (Fed. Cir. 1998, cert denied, 119 S. 
Ct. 404 (1998); Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim. 

Consequently, the Board finds that the evidence received 
since the October 1994 Board decision is cumulative and 
redundant of the evidence previously considered by the RO and 
does not raise a reasonable possibility of substantiating the 
claim for an effective date earlier than November 6, 1986 for 
the award of a total schedular evaluation for active 
rheumatoid arthritis to warrant reconsideration of the merits 
of the claim on appeal.  As the evidence received since the 
October 1994 decision to deny an effective date earlier than 
November 6, 1986 for the award of a total schedular rating 
for chronic active rheumatoid arthritis, is not new and 
material, it follows that the claim for a effective date 
earlier than November 6, 1986 for the award of a total 
schedular rating for chronic active rheumatoid arthritis may 
not be reopened.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having not been received, the 
appellant's application to reopen the claim of entitlement to 
an effective date earlier than November 6, 1986, for the 
award of a total schedular evaluation for his service-
connected active rheumatoid arthritis, previously 
characterized as the residuals of chronic rheumatoid 
arthritis with a history of ankylosing spondylitis, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


